IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
CENTRAL DIVISION

UNITED STATES OF AMERICA, No. 20-CR- 3004

Plaintiff, INFORMATION
vs. Counts 1-3
26 U.S.C. § 7206(2): Aiding and
DAVID MILLER, Assisting in the Preparation and
Defendant. Fraudulent Return, Statement, or

Other Document
Counts 4-6

)

)

)

)

)

)

)

) Presentation of a False and
)

)

)

)

) 18 U.S.C. § 641: Receiving Stolen
) Government Money or Property
The United States Attorney charges:

Counts 1-3

Aiding and Assisting in the Preparation and Presentation of a False and
Fraudulent Return, Statement, or Other Document

In about 2012 through 2015, in the Northern District of Iowa, the defendant,
DAVID MILLER, did willfully and knowingly aid and assist in, and procure,
counsel, and advise B& WA; GE; and KH in the preparation and presentation to a
return, affidavit, claim or other document which involved a matter arising under
the Internal Revenue Service laws; that the return affidavit, claim or other

document was false and fraudulent as to a material matter.
 

 

 

 

 

 

 

Count | Tax Year | Form Name Tax Loss False Items
1 2012 1040 B&WA $2,397 Schedule C,
KIC, ACTC
2 2012 1040 GE $5,727 Schedule C,
EIC, ACTC
3 2012 1040 KH $2,778 Schedule C,
EIC, ACTC

Total $10,902

 

 

 

 

 

 

This was in violation of 26 U.S.C. § 7206(2).

Counts 4-6

Receiving Stolen Government Money or Property
In or about 2013 through 2014, in the Northern District of Iowa, the
defendant, DAVID MILLER, willfully and knowingly embezzled and stole by
receiving, concealing and retaining money or property of the United States or any
department or agency thereof, with the intent to convert said money or property to
his own use or the use of another and willfully deprived CG; J&SM; and DW of the

use or benefit of the money or property so taken.

 

 

 

 

 

 

Count Taxpayer Name Stolen Funds Year
4 CG $2,515 2013
5 J&SM $2,053 2018
6 DW $2,583 2014
Total $7,151

 

 

 

 

 

This was in violation of 18 U.S.C. § 641.
Respectfully submitted,

PETER E. DEEGAN, JR.
United States Attorney

By ZC Pe

RON TIMMONS

Assistant United States Attorney
600 4th Street, Suite 670

Sioux City, IA 51101

(712) 255-6011

(712) 252-2034 (Fax)

Ron. Timmons@usdoj.gov
